Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any rejection or objection from the previous office action, which is not restated here, is withdrawn.

Election/Restrictions
Applicant’s election without traverse of Group I (i.e., claims 1-76 and 80-85) in the reply filed on October 25, 2021, is acknowledged.  Additionally, Applicant’s election without traverse of Species A (i.e., a single and specific BDNF and an antihuman transferrin receptor antibody wherein the heavy chain variable region of the antibody includes an amino acid sequence of SEQ ID NO: 69, the light chain variable region of the antibody includes an amino acid sequence of SEQ ID NO: 18, the antibody is Fab, the linker sequence binding the antibody and the BDNF includes an amino acid sequence of SEQ ID NO: 3, BDNF is human BDNF including an amino acid sequence of SEQ ID NO: 51, and an IgG Fc region and albumin affinity peptide are not present in the fusion protein); and Species B (i.e., a single and specific disease as Huntington’s disease) in the reply filed on October 25, 2021, is acknowledged.

Status of Claims
Claims 1-88 were originally filed on September 12, 2019. 
The amendment received on September 12, 2019, canceled claims 86-87; and amended claims 3-7, 17, 22, 27, 32-33, 37, 39, 42-43, 45-48, 50, 54, 56, 60, 63-66, 68, 71, 73, 75-77, 80, and 88.  The amendment received on October 25, 2021, canceled claims 3-6, 8-11, 13-21, 23-26, 28-31, and 86-87; and amended claim 1.  The amendment received on July 8, 2022, canceled claims 2 and 80-85; amended claims 1, 7, 12, 22, 27, 35-36, 38-40, 42, 44, 47, 49, 52-53, 55-59, 61-65, 67-70, 72-76, and 88; and added new claims 89-97.
Claims 1, 7, 12, 22, 27, 32-79, and 88-97 are currently pending and claims 1, 7, 22, 27, 32, 39-46, 48-49, 60-63, 65, and 89-97 are under consideration as claims 77-79 and 88 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and claims 12, 33-38, 47, 50-59, 64, and 66-76 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 25, 2021.

Priority
The present application claims status as a 371 (National Stage) of PCT/JP2017/046735 filed December 26, 2017, and claims priority under 119(a)-(d) to Japanese Application No. 2016/252147 filed on December 26, 2016. 
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) for Japanese Application No. 2016/252147, which papers have been placed of record in the file.  However, please note that the Japanese application is in a foreign language, and therefore, cannot be verified. 

Information Disclosure Statement
 The information disclosure statement (IDS) submitted on April 1, 2022, is being considered by the examiner. 

Sequence Interpretation

The Office interprets claims comprising SEQ ID NOs: in the following manner: “comprising a sequence of SEQ ID NO: 1” requires only a 2mer of SEQ ID NO: 1, “comprising the sequence of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 with any N-/C-terminal additions or any 5’/3’ additions, “consisting of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 and the same length as SEQ ID NO: 1, and “selected from the group consisting of SEQ ID NOs: 1, 2, and 3” requires the full-length sequence with 100% identity to SEQ ID NOs: 1, 2, or 3 and the same length as SEQ ID NOs: 1, 2, or 3.
Regarding claim 1, please note that the Examiner is interpreting the scope of claim 1 with respect to the CDRs as open-ended requiring 100% identity with any N-/C-terminal additions, and with respect to the FR3 region as open-ended requiring a 2mer of SEQ ID NO: 68 (i.e., any two contiguous amino acid residues).  As such, the scope of claim 1 with respect to the CDRs is analogous to “comprising the sequence of SEQ ID NO: 1” above, and with respect to the FR3 region is analogous to “comprising a sequence of SEQ ID NO: 1” above. 
Regarding claim 7, please note that the Examiner is interpreting the scope of claim 7 as open-ended requiring 100% identity to SEQ ID NO: 69 with any N-/C-terminal additions.  As such, the scope of claim 7 is analogous to “comprising the sequence of SEQ ID NO: 1” above.
Regarding claim 22, please note that the Examiner is interpreting the scope of claim 22 as open-ended requiring 100% identity to SEQ ID NO: 18 with any N-/C-terminal additions.  As such, the scope of claim 22 is analogous to “comprising the sequence of SEQ ID NO: 1” above.
Regarding claim 27, please note that the Examiner is interpreting the scope of claim 27 as open-ended requiring 100% identity to one of SEQ ID NO: 23, 25, 27, and 29 with any N-/C-terminal additions.  As such, the scope of claim 27 is analogous to “comprising the sequence of SEQ ID NO: 1” above.
Regarding claim 42, please note that the Examiner is interpreting the scope of claim 42 as open-ended requiring a 100% identity to SEQ ID NO: 3 with any N-/C-terminal additions.  Note that claim 42 recites a Markush group, i.e., selected from the group consisting of.  As such, the scope of claim 42 is analogous to “comprising the sequence of SEQ ID NO: 1” above.  
Regarding claim 44, please note that the Examiner is interpreting the scope of claim 44 with respect to an amino acid sequence of SEQ ID NO: 51 as closed-ended requiring 100% identity and the same length (i.e., consisting of), or an amino acid sequence as open-ended requiring at least 90% identity to SEQ ID NO: 51 thereby encompassing up to 11 amino acid modifications including substitutions, deletions, and/or additions (i.e., has an identity not lower than 90%).  However, as will be further articulated below in the 112b rejection, it is unclear which “the human BDNF” is being referred to as having 0.1 to 10 times degree of function because the human BDNF either consists of SEQ ID NO: 51 or has at least 90% identity to SEQ ID NO: 51.  Thus, it is unclear how a sequence that consists of SEQ ID NO: 51 has 0.1 to 10 times degree of function compared to itself.
Regarding claim 62, please note that the Examiner is interpreting the scope of claim 62 as open-ended requiring 100% identity to SEQ ID NO: 23 and 61 with any N-/C-terminal additions.  As such, the scope of claim 62 is analogous to “comprising the sequence of SEQ ID NO: 1” above.  
Regarding claim 63, please note that the Examiner is interpreting the scope of claim 63 as open-ended requiring a 100% identity to SEQ ID NO: 3 with any N-/C-terminal additions.  Note that claim 63 recites a Markush group, i.e., selected from the group consisting of.  As such, the scope of claim 63 is analogous to “comprising the sequence of SEQ ID NO: 1” above.  
Regarding claim 65, please note that the Examiner is interpreting the scope of claim 65 as open-ended requiring 100% identity to SEQ ID NO: 23 and 65 with any N- and/or C-terminal additions.  As such, the scope of claim 65 is analogous to “comprising a sequence of SEQ ID NO: 1” above.
Regarding claim 96, please note that the Examiner is interpreting the scope of claim 96 as open-ended requiring 100% identity to SEQ ID NO: 3 with any N-/C-terminal additions.  Note that claim 96 recites a Markush group, i.e., selected from the group consisting of.  As such, the scope of claim 96 is analogous to “comprising the sequence of SEQ ID NO: 1” above.  
Regarding claim 97, please note that the Examiner is interpreting the scope of claim 97 as open-ended requiring 100% identity to SEQ ID NO: 3 with any N-/C-terminal additions.  Note that claim 97 recites a Markush group, i.e., selected from the group consisting of.  As such, the scope of claim 97 is analogous to “comprising the sequence of SEQ ID NO: 1” above.  

Response to Arguments
Applicant’s arguments, see Response, filed 7/8/22 and 7/26/22, with respect to objection to the specification have been fully considered and are persuasive.  The objection of the specification has been withdrawn. 

Applicant’s arguments, see Response, filed 7/8/22 and 7/26/22, with respect to improper Markush rejection have been fully considered and are persuasive.  The rejection of claim 42 on the basis that it contains an improper Markush grouping of alternatives has been withdrawn. 

Applicant’s arguments, see Response, filed 7/8/22 and 7/26/22, with respect to 112(b) rejection have been fully considered and are persuasive.  The rejection of claims 7, 22, 27, 62, and 65 as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention has been withdrawn.

Applicant’s arguments, see Response, filed 7/8/22 and 7/26/22, with respect to 112(b) rejection have been fully considered and are persuasive.  The rejection of claims 39-42, 49, and 61-62 as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention has been withdrawn.

Applicant’s arguments, see Response, filed 7/8/22 and 7/26/22, with respect to 112(b) rejection have been fully considered and are persuasive.  The rejection of claim 44 as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention has been withdrawn.

Applicant’s arguments, see Response, filed 7/8/22 and 7/26/22, with respect to 112(d) rejection have been fully considered and are persuasive.  The rejection of claims 7, 22, 27, 62, and 65 as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends has been withdrawn.

New Objections
Claim Objections
Claim 42 is objected to because of the following informalities:  claim 42 recites, “…and the amino acid sequence of SEQ ID NO: 5, and the amino acid sequence of 10 or less…”  It is respectfully requested that claim 42 recites, “…the amino acid sequence of SEQ ID NO: 5, and the amino acid sequence of 10 or less…” (i.e., note: only one “and”) in order to be grammatically correct.  Appropriate correction is required.

Claims 96-97 are objected to because of the following informalities:  these claims recite, “…the amino acid sequence consisting of total…”  It is respectfully requested that these claims recite, “…the amino acid sequence consisting of a total…” in order to be grammatically correct. Appropriate correction is required.

Maintained/Updated Objections
Drawings
The drawings (i.e., Figures 1(b), 2(b), 3(b), 5(b)-(e), 6(b)-(e), 7(b)-(e), and 8(b)-(e) are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: each of these figures include an arrow.  However, the instant specification does not indicate what each arrow corresponds to.  For example, paragraphs [0253]-[0255] discuss Figures 1-3 but do not indicate what the arrows are indication of.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Applicants’ Arguments
	Applicants contend that replacement sheets for Figures 1-4 and 5-8 with the corrections requested by the Examiner (See Applicant’s Response received on 7/8/22 and 7/26/22, pg. 24).

Response to Arguments
Applicant's arguments filed 7/8/22 and 7/26/22 have been fully considered but they are not persuasive because the replacement Figures include an arrow without any indication what the arrow is pointing to.  As indicated in the updated objection above, indication of what the arrows are referring to must be either provided in the Figure itself or in the specification.  Applicants are respectfully requested to include a brief description, e.g., an added sentence, in the specification indicating what the arrow(s) is referring to.  

New Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 44 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 44 recites where the human BDNF has 0.1 to 10 times degree of function of the human BDNF consisting of the amino acid sequence of SEQ ID NO: 51.  However, it is unclear which “the human BDNF” is being referred to as having 0.1 to 10 times degree of function because claim 44 encompasses where the human BDNF either consists of SEQ ID NO: 51 or has at least 90% identity to SEQ ID NO: 51.  Thus, it is unclear how a sequence that consists of SEQ ID NO: 51 has 0.1 to 10 times degree of function compared to itself.  Therefore, an ordinary skilled artisan would be unable to ascertain the metes and bounds of the presently claimed invention with respect to the scope of claim 44.  
Please note that the Examiner is interpreting the scope of claim 44 such that the human BDNF that has 0.1 to 10 times degree of function corresponds to an amino acid sequence that is at least 90% but less than 100% identical to SEQ ID NO: 51 in order to advance prosecution.  

Claim 97 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 97 recites where the linker includes an amino acid sequence selected from the amino acid sequence of Gly-Ser, the amino acid sequence Gly-Gly-Ser, the amino acid sequence of SEQ ID NO: 3, the amino acid sequence of SEQ ID NO: 4, and the amino acid sequence of SEQ ID NO: 5, the amino acid sequence consisting of total of 25 amino acids formed of five consecutive amino acid sequences of SEQ ID NO: 3 subsequent to the amino acid sequence of Gly-Ser, and the amino acid sequence consisting of total of 25 amino acids formed of five consecutive amino acid sequences of SEQ ID NO: 3.  However, the length of SEQ ID NO: 3 is 5 amino acids.  As such, the total length of five consecutive amino acid sequences of SEQ ID NO: 3 subsequent to the amino acid sequence of Gly-Ser is 27, not 25.  Thus, it is unclear how the amino acid sequence can have a total length of 25 amino acids (i.e., the 6th sequence option in the Markush group).  Therefore, an ordinary skilled artisan would be unable to ascertain the metes and bounds with respect to the linker length of claim 97. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 42 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 42 recites where the linker is a peptide including the amino acid sequence selected from the amino acid sequence of Gly-Ser, the amino acid sequence Gly-Gly-Ser, the amino acid sequence of SEQ ID NO: 3, the amino acid sequence of SEQ ID NO: 4, and the amino acid sequence of SEQ ID NO: 5, and the amino acid sequence of 10 or less consecutive amino acid sequences of the aforementioned amino acid sequences.  However, the scope of claim 42 is problematic for two reasons.  First, the range of 10 or less encompasses 0 thereby corresponding to where the linker is 0 or not present.  Since claim 42 is dependent upon claim 41, which requires that the linker comprise 1 to 50 amino acids, the linker must be present.  Thus, the scope of claim 42 encompasses an embodiment that does not further limit the scope of claim 41. 
Second, it is noted that 10 or less consecutive amino acid sequence of the aforementioned amino acid sequences encompass 10 consecutive sequences of SEQ ID NO: 4.  SEQ ID NO: 4 is 6 amino acids in length.  As such, 10 consecutive sequences of SEQ ID NO: 4 would equate to 60 amino acids in length.  However, claim 42 is dependent upon claim 41, which limits the upper linker length to 50.  Thus, the scope of claim 42 encompasses an embodiment that broadens the scope of claim 41.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 63 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 63 recites where the linker is a peptide including the amino acid sequence selected from the amino acid sequence of Gly-Ser, the amino acid sequence Gly-Gly-Ser, the amino acid sequence of SEQ ID NO: 3, the amino acid sequence of SEQ ID NO: 4, the amino acid sequence of SEQ ID NO: 5, and the amino acid sequence of 10 or less consecutive amino acid sequences of the aforementioned amino acid sequences.  The range of 10 or less encompasses 0 thereby corresponding to where the linker is 0 or not present.  However, claim 63 is dependent upon claim 52, which encompasses where the human BDNF binds to the N-terminus of the heavy chain directly or via a linker.  As such, if claim 63 encompasses where the linker is not present, then the scope of claim 63 does not further limit the scope of claim 62.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Maintained/Modified Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 22, 27, 32, 39-46, 48-49, 60-61, and 89-97 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  NOTE: claims 22, 27, 32, 39-43, 45-46, 48-49, 60-61, and 89-97 are rejected because they are dependent upon a rejected claim, i.e., claim 1.
Claim 1 includes “an amino acid sequence of SEQ ID NO: 68” for a heavy chain framework region 3.  As discussed in the “Sequence Interpretation” section above, the scope of claim 1 encompasses any 2mer (i.e., any two contiguous amino acid residues) of SEQ ID NO: 68.  It is noted that the heavy chain framework region 3 is located between the heavy chain CDR2 and the heavy chain CDR3.  As such, claim 1 encompasses a vast array of amino acid sequence ranging from any dipeptide of SEQ ID NO: 68 to an amino acid sequence having one deleted amino acid residue.  
Claim 44 includes “the amino acid sequence having an identity not lower than 90% to the amino acid sequence of SEQ ID NO: 51”.  The interpretation of this phrase is described above in the “Sequence Interpretation” section and in the 112(b) rejection below such that the human BDNF amino acid sequence comprising at least 90% identity to SEQ ID NO: 51 has 0.1 to 10 times degree of function of the human BDNF consisting of the amino acid sequence of SEQ ID NO: 1 and wherein the function is any one of (1) binding affinity to a BDNF receptor (TrkB), (2) phosphorylation activity of BDNF receptor, (3) action to promote the growth of neurons, (4) action to maintain the survival of neurons, or (5) neurite outgrowth action on neurons.  
There is no conserved structure claimed for claims 1 or 44. Regarding claim 1, it is noted that SEQ ID NO: 68 is 30 amino acids in length.  The prior art does not provide evidence to demonstrate a necessary for core structure, sequence and/or residues needed in the heavy chain framework region 3 for an anti-human transferrin receptor antibody to function properly by binding to the transferrin receptor.  MacCallum et al., J. Mol. Biol. 262:732-745 (1996) (cited in the IDS received on 2/10/20) teaches that although CDR3 of the heavy and light chain dominates, a number of residues outside the standard CDR definitions make antigen contacts (See page 733, right col) and non-contacting residues within the CDRs coincide with residues as important in defining canonical backbone conformations (See page 735, left col).  Thus, the claims are directed to heavy chain framework region 3 amino acid sequences with a certain function but no correlated structure associated with that function. Without such structure, the specification does not convey possession of the breadth of the claimed genus. 
Alternately, the written description requirement may be met by provided a representative number of species of the genus. In this, the specification does not provide a single example of a heavy chain framework region 3 sequence meeting the claimed limitations other than the full length sequence of SEQ ID NO: 68.  Although the instant specification teaches that amino acid sequences that are modified by substitution, deletion or addition of 1 to 5 amino acids, where the leucine residue at position 17 is modified, or having 80% homology to SEQ ID NO: 68 (See instant specification, paragraph [0015], [0174]-[0175]), such general examples are not representative of the scope of claim 1 with respect to the amino acid sequence of the framework 3 region because (1) these general examples are not recited in claim 1, and even if these examples are recited in the claim, (2) they do not indicate a necessary core structure, sequence, and/or residues that each amino acid sequence must have in order to be functionally equivalent to SEQ ID NO: 68.  Thus, this is not sufficient for the skilled artisan to envisage which amino acid sequences or fragments thereof are substantially identical to and/or functionally equivalent to SEQ ID NO: 68 with an expectation that function will be preserved.
Regarding claim 44, it is noted that SEQ ID NO: 51 is 119 amino acids in length.  As such, claim 44 encompasses an amino acid sequence having up to 11 amino acid modifications including substitutions, deletions, and/or additions (i.e., 10% of 119 total amino acids).  As discussed supra, the Examiner is interpreting that this BDNF amino acid sequence exhibits the function of having 0.1 to 10 times degree of function of the human BDNF consisting of the amino acid sequence of SEQ ID NO: 1 and wherein the function is any one of (1) binding affinity to a BDNF receptor (TrkB), (2) phosphorylation activity of BDNF receptor, (3) action to promote the growth of neurons, (4) action to maintain the survival of neurons, or (5) neurite outgrowth action on neurons.  
The prior art does not provide evidence to demonstrate that a structure/function relationship between BDNF fragments and/or variants thereof is known.  Egan et al. teaches that an amino acid sequence comprising one substitution due to a single nucleotide polymorphism where valine is substituted to methionine at position 66 (See Egan et al., Cell 112:257-269 (2003) at pg. 258, col. 1, 2nd paragraph) (See also: Shen et al., Aging and Disease 9:523-536 (2018) at abstract: teaching that the BDNF Vall66Met polymorphism in neurodegenerative diseases).  This single substitution impacts activity-dependent secretion of BDNF and hippocampal function, which is therefore likely to have an impact on susceptibility to or expression of illnesses that involve hippocampal neuronal integrity (See Egan article, pg. 265, col. 1, 1st paragraph).  As such, Egan et al. demonstrates that a single substitution can impact BDNF function.  Moreover, Shen et al. teaches other BDNF gene polymorphisms that exhibit possible positive or negative association with various deficits indifferent neuronal disorders (See Shen article, pg. 525, col. 2, last paragraph to pg. 526, col. 1, 1st paragraph).  Shen et al. teaches that the C270T polymorphism located in the non-coding region of BDNF was found to be associated with increased risk of late-onset Alzheimer’s disease and also linked with susceptibility to and the onset of MS (See Shen article, pg. 526, col. 1, 1st paragraph).  The rs2030324 polymorphism was specifically shown to affect visual cognitive processing in MS patients (See Shen article, pg. 526, col. 1, 1st paragraph).  Thus, the claims are directed to BDNF amino acid sequences with a certain function but no correlated structure associated with that function. Without such structure, the specification does not convey possession of the breadth of the claimed genus.  
Alternately, the written description requirement may be met by provided a representative number of species of the genus. In this, the specification does not provide a single example of a sequence meeting the claimed limitations.  Although the instant specification teaches that amino acid sequences that are at least 80% homologous to SEQ ID NO: 51, that have up to 30 amino acid deletions, additions, insertions, and/or substitutions, etc. thereby encompassing the claimed scope of at least 90% identity to SEQ ID NO: 51 and up to 11 amino acid modifications, such general examples are not representative of the scope of claim 44 because (1) these general examples are not recited in claim 44, and even if these examples are recited in the claim, (2) they do not indicate a necessary core structure, sequence, and/or residues that each amino acid sequence must have in order to function as claimed.  Thus, this is not sufficient for the skilled artisan to envisage which amino acid sequences or fragments thereof are substantially identical to and/or functionally equivalent to SEQ ID NO: 51 with an expectation that function will be preserved.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, what is now claimed.” (See page 1117.) The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of polypeptides which preserve the required function, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483. In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence. Therefore, claims 1, 22, 27, 32, 39-46, 48-49, 60-61, and 89-96 does not meet the written description requirement.

Applicants’ Arguments
	Applicants contend that the amendments made to claims 1 and 44 satisfy the written description requirement because (1) claim 1 has been amended such that “the amino acid sequence” is substituted for “an amino acid sequence”, and (2) mutated BDNF having an identity not lower than 90% to SEQ ID NO: 51 would be reasonably considered to retain their functional activities given that the Shen reference teaches that the Val/Met mutation does not necessarily change the intrinsic activity of the mature BDNF protein and the mutation that occurs outside the coding region thereby not affecting the amino acid sequence of BDNF (See Applicant’s Response received 7/8/22 and 7/26/22, pg. 24-25). 
	
Response to Arguments
Applicant's arguments filed 7/8/22 and 7/26/22 for claims 2 and 44 have been fully considered but they are not persuasive for the following reasons. 
Regarding the scope of the FR3 region amino acid sequence, it is noted that contrary to Applicant’s argument, claim 1 has not been amended to recite “the amino acid sequence of SEQ ID NO: 68”.  Although it is acknowledged that if claim 1 recites, “framework region 3 comprises the amino acid sequence of SEQ ID NO: 68”, the written description requirement would be met, amended claim 1 recites, “framework region 3 comprises an amino acid sequence of SEQ ID NO: 68”.  Thus, amended claim 1 has not been amended as Applicants contend.  Therefore, the rejection of the scope of this limitation is maintained. 
Regarding the scope of the BDNF amino acid sequence having at least 90% identity to SEQ ID NO: 51, Applicants’ arguments are found unpersuasive.  Although Shen teaches that the Val/Met mutation does not necessarily change the intrinsic activity of the mature BDNF protein, Applicants fail to appreciate the next portion of the sentence teaching that the polymorphism can lead to improper protein folding and a reduced binding of the mature BDNF to its receptor TrkB causing impairments in hippocampal function (See Shen article, pg. 525, col. 1, 1st paragraph).  As such, the Shen reference expressly suggests a single mutation that would result in a mutated BDNF sequence that fails to exhibit 0.1 to 10 times degree of function when compared to native SEQ ID NO: 51 where the function is binding affinity to the TrkB receptor.  Plus, since Shen teaches a mutation in the non-coding region results in a diseased state, it suggests that a single mutation, whether in the coding or non-coding region, affects the function of the BDNF protein thereby supporting the unpredictability of a mutated BDNF sequence having up to 11 amino acid modifications exhibiting the claimed functions.  Moreover, as stated in the rejection above, Egan et al. expressly teaches that this single substitution impacts activity-dependent secretion of BDNF and hippocampal function, which is therefore likely to have an impact on susceptibility to or expression of illnesses that involve hippocampal neuronal integrity (See Egan article, pg. 265, col. 1, 1st paragraph).  Therefore, contrary to Applicant’s argument, the prior art provides evidence that a single substitution can affect the function of BDNF.   
Additionally, Applicants fail to provide any evidence to support their argument that a mutated BDNF sequence having at least 90% identity to SEQ ID NO: 51 would be reasonably considered to retain their functional activities.  Thus, this argument is merely the argument of counsel and is unsupported by evidence or declarations of those skilled in the art. Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See M.P.E.P. § 2129 and § 2144.03 for a discussion of admissions as prior art. Counsel's arguments cannot take the place of objective evidence.  In re Schulze, 145 USPQ 716 (CCPA 1965); In re Cole, 140 USPQ 230 (CCPA 1964); and especially In re Langer, 183 USPQ 288 (CCPA 1974). See M.P.E.P. § 716.01(c) for examples of attorney statements that are not evidence and that must be supported by an appropriate affidavit or declaration.  
Accordingly, the rejection is maintained as Applicants’ arguments are found unpersuasive. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exac-t terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 90-95 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the treatment of a disease or a disorder by improving a function of BDNF that obtains benefits by exposure to BDNF wherein the disease or disorder is Huntington’s disease (HD) by administering a pharmaceutical agent comprising the fusion protein of claim 1 as an active ingredient where treatment does not encompass completely curing HD, does not reasonably provide enablement for the treatment of a disease or a disorder by improving a function of BDNF that obtains benefits by exposure to BDNF wherein the disease or disorder is Huntington’s disease by administering a pharmaceutical agent comprising the fusion protein of claim 1 as an active ingredient where treatment encompasses completely curing HD.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  NOTE: the rejection is limited to the elected species of Huntington’s disease as indicated in the “Elections/Restrictions” section above.
As stated in MPEP §2164.01(a), “there are many factors to consider when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any experimentation is ‘undue’.”  These factors include, but are not limited to:
1.         The breadth of the claims;
2.         The nature of the invention;
3.         The state of the prior art;
4.         The level of skill in the art;
5.         The level of predictability in the art;
6.         The amount of direction provided by the inventor;
7.         The presence or absence of working examples;
8.         The quantity of experimentation necessary needed to make or use the invention based on the disclosure.
See In re Wands USPQ 2d 1400 (CAFC 1988).
The eight In re Wands factors are applied to Claims 90-95 as follows:

The Breadth of the Claims and The Nature of the Invention
Although addressing that the pharmaceutical agent treats a disease or a disorder by improving a function of BDNF that obtains benefits by exposure to BDNF such as HD in claim 90 where the pharmaceutical agent comprises the fusion protein of claim 1 as an active ingredient, Applicants do not provide any evidence in the specification that the pharmaceutical agent can treat HD where treatment encompasses completely curing HD.  The specification defines “treat” as not only meaning complete cure but also improvement in symptoms (See instant specification, paragraph [0207]).  Thus, the scope of the claimed invention encompasses completely curing HD.  Accordingly, claims 90-95 are unduly broad with respect to treating HD by improving a function of BDNF where the treatment encompasses completely curing HD.

The State of the Prior Art
 It is noted that there is currently no prior art that teaches the treatment of HD by improving a function of BDNF by administering a pharmaceutical agent comprising the fusion protein of claim 1 where treatment encompasses completely curing HD.  
However, the Cleveland Clinic teaches that there is no cure for HD (See “Huntington’s Disease”, Cleveland Clinic, available online at https://my.clevelandclinic.org/health/diseases/14369-huntingtons-disease, 13 pages (accessed on 1/10/22) at pg. 7, 3rd paragraph) (cited in the Action mailed on 1/19/22). The Cleveland Clinic also teaches that HD is caused by having a mutation on the HTT gene, and you can’t change your genes or prevent the disease from developing (See Cleveland Clinic reference, pg. 8, 2nd paragraph).  Moreover, there isn’t a treatment that can slow or stop the progression of HD (See Cleveland Clinic reference, pg. 8, 2nd paragraph).  Similarly, Stanford Health Care teaches that you can’t cure or slow the progression of HD (See “Huntington’s Disease”, Stanford Health Care, available online at https://stanfordhealthcare.org/medical-conditions/brain-and-nerves/dementia/types/huntingtons-disease.html, (accessed on 1/10/22) at pg. 3, 3rd paragraph) (cited in the Action mailed on 1/19/22).  Thus, the prior art teaches that completely curing HD by improving a function of BDNF is not currently possible. 

The Level of Skill in the Art
Practitioners in this art (medical clinicians, pharmacists, doctors and/or pharmaceutical chemists) would presumably be highly skilled in the art for treatment of HD by improving a function of BDNF.

The Level of Predictability in the Art
The instant claimed invention is highly unpredictable.  If one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains (i.e., a pharmaceutical agent comprising the fusion protein of claim 1 as an active ingredient that treats HD by improving a function of BDNF), then there is a lack of predictability in the art.  Moreover, it is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  The court has indicated that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  (See In re Fisher, 427 F.2d 833, 166 USPQ 18 (CCPA 1970)).  This is because it is not obvious from the disclosure of one species, what other species will work.  
In the instant case, Applicants do not demonstrate that the fusion protein of the claimed invention is effective to treat (i.e., completely curing) HD by improving a function of BDNF.  Rather, Applicants only discuss NPL documents teaching that a reduction in the expression or amount of BDNF occurs in various diseases associated with nervous systems such as HD, and teaches that it has been shown that BDNF administration into the brain or the intrathecal space results in suppression of the nerve cell death in the striatum, improvement of movement disorder, and amelioration of memory deficits (See instant specification, paragraph [0200]).  As such, Applicants appear to rely on the assumption that by citing NPL references that suggest that BDNF administration treats symptoms of HD would result in similar intended results for the treatment (i.e., completely curing) of HD by improving a function of BDNF.  However, such an assumption cannot be made because there is no indication that BDNF, whether fused to the anti-human transferrin antibody or not, would exhibit such results.  Additionally, since the Specification fails to demonstrate any data or evidence that the claimed fusion protein treats (i.e., completely curing) HD by improving a function of BDNF, there would be no way of determining without undue experimentation whether the fusion protein exhibits such desired results.  Without more experimentation demonstrating the efficacy of the claimed fusion protein, the level of unpredictability remains high.  Therefore, it is unpredictable that the claimed fusion protein will treat (i.e., completely curing) HD by improving a function of BDNF. 

The Amount of Direction Provided by the Inventor and 
The Presence or Absence of Working Examples
The specification does not enable any person skilled in the art to which it pertains (i.e. a pharmaceutical agent comprising the fusion protein of claim 1 as an active ingredient that treats HD by improving a function of BDNF) to make and/or use the invention commensurate in scope with the claims.  There is a lack of adequate guidance from the specification or prior art with regard to the actual treatment of HD (i.e., completely curing) by improving a function of BDNF by administering to a patient a fusion protein of the claimed invention.  Applicants fail to provide the guidance and information required to ascertain where the claimed fusion protein will be effective against completely curing HD by improving a function of BDNF without resorting to undue experimentation.  Applicant's limited disclosure is noted but is not sufficient to justify treating HD by improving a function of BDNF broadly.  
Absent a reasonable a priori expectation of success for using a fusion protein of the claimed invention to treat (i.e., completely curing) HD by improving a function of BDNF, one skilled in the art would have to extensively perform experiments examining the efficacy of the fusion protein in HD models in vitro and in vivo.  Since each prospective embodiment, and indeed future embodiments as the art progresses, would have to be empirically tested, and those which initially failed tested further, an undue amount of experimentation would be required to practice the invention as it is claimed in its current scope, because the specification provides inadequate guidance to do otherwise.
The amount of direction or guidance presented in the specification is very limited.  The Specification does not disclose any working examples where a fusion protein of the claimed invention was able to treat (i.e., completely curing) HD by improving a function of BDNF.  It is further noted that Applicants provide no data, examples, figures, etc. demonstrating that the claimed fusion protein is capable of treating (i.e., completely curing) HD by improving a function of BDNF.  In the absence of such information, a person of ordinary skill in the art would reasonably require an undue quantity of experimentation.

The Quantity of Experimentation Necessary 
In light of the unpredictability surrounding the claimed subject matter, the undue breadth of the claimed invention’s intended use, and the lack of adequate guidance, one wishing to practice the presently claimed invention would be unable to do so without engaging in undue experimentation. One wishing to practice the presently claimed invention would have to produce additional data and experimentation to determine whether the claimed fusion protein is capable of treating (i.e., completely curing) HD by improving a function of BDNF.
Furthermore, a person of skill in the art would require an undue quantity of experimentation to determine if the claimed fusion protein treats (i.e., completely curing) HD by improving a function of BDNF [see “Breadth of Claims” and “The Nature of the Invention” sections] where treating encompasses completely curing HD by improving a function of BDNF, given the complexity and diversity of HD, as well as the lack of established benchmarks in the art known at the time of this application where HD is completely cured by administering the claimed fusion protein, alone or in combination with the additional agents.  

Conclusion of 35 U.S.C. 112(a) (Enablement) Analysis 

MPEP §2164.01(a), 4th paragraph, provides that, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  In re Wright, 999 F.2d 1157, 1562; 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).
Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC), states that, “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable,” citing Brenner v. Manson, 383 U.S. 519, 536 (1966) (stating, in the context of the utility requirement, that “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion”).  The Genentech decision continued, “tossing out the mere germ of an idea does not constitute enabling disclosure.  While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  Id. at p. 1005.
After applying the Wands factors and analysis to Claims 90-95, in view of the applicant’s entire disclosure, and considering the In re Wright, In re Fisher and Genentech decisions discussed above, it is concluded that the practice of the invention as claimed in Claims 90-95 would not be enabled by the written disclosure excluding that of treating HD where treating does not encompass completely curing HD by improving a function of BDNF by administering the fusion protein of the claimed invention.  Therefore, Claims 90-95, are rejected under 35 U.S.C. §112(a) for failing to disclose sufficient information to enable a person of skill in the art to utilize a pharmaceutical agent comprising the fusion protein of claim 1 in order to treat (i.e., completely curing) HD by improving a function of BDNF.

Applicants’ Arguments
	Applicants contend that the claimed invention is enabled because (1) BDNF is well known to exert its biological activities on nervous cells and glial cells in a living body as described in the instant specification at paragraph [0004]; and (2) the claimed fusion protein can pass through the blood-brain barrier and reach the neuronal tissues (See Applicant’s Response received on 7/8/22 and 7/26/22, pg. 25-26).  Thus, Applicants assert that it is self-explanatory that the fusion protein has the potency to be used as a pharmaceutical agent for treatment of a disease or disorder that obtains benefit from exposure to BDNF (See Applicant’s Response received on 7/8/22 and 7/26/22, pg. 26).

Response to Arguments
Applicant's arguments filed 7/8/22 and 7/26/22 have been fully considered but they are not persuasive for the following reasons.
	In response to Applicants’ arguments, they are found unpersuasive.  Although it is acknowledged that the prior art teaches that BDNF is capable of treating HD as asserted by Applicants, Applicants fail to appreciate that the term “treatment” has been redefined in the instant specification.  Pursuant under MPEP 2173.05(a)(III), consistent with the well-established axiom in patent law that a patentee or applicant is free to be his or her own lexicographer, a patentee or applicant may use terms in a manner contrary to or inconsistent with one or more of their ordinary meanings if the written description clearly redefines the terms.  As discussed in the rejection supra, the specification defines “treat” as not only meaning complete cure but also improvement in symptoms (See instant specification, paragraph [0207]).  As such, Applicants cannot rely on the plain and ordinary meaning of the term, treatment, because it has been defined to include completely curing HD.  
	Accordingly, the rejection is maintained as Applicants’ arguments are found unpersuasive.
	However, it is noted that Applicants can overcome this rejection by amending the claim to recite, for example, for treating a disease or disorder wherein treating is the improvement of one or more symptoms of the disease or disorder.  This amendment correlates treatment with a specific means of treatment that would be enabled.   
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 7, 22, 27, 32, 39-46, 48-49, 60-63, 65, and 89-97 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-17, 20-23, and 31-40 of U.S. Patent No. 10,759,864 B2 (Sonoda et al.); and over claims 22-26, 28-33 and 39-43 of U.S. Patent No. 11,111,308 B2 (Sonoda et al. (I)), each in view of Friden U.S. Patent No. 5,527,527 issued on June 18, 1996 (cited in the IDS received on 9/23/20).
US Patent No. 10,759,864 B2
Sonoda et al. claims:
16.	A fusion protein comprising an anti-human transferrin receptor antibody and a different protein (A), wherein the anti-human transferrin receptor antibody is the antibody according to claim 1, and the protein (A) is linked to the light chain of the antibody on the C-terminal side or the N-terminal side of the light chain. 

36.	A fusion protein of an anti-human transferrin receptor antibody and a different protein (A), wherein the anti-human transferrin receptor antibody is the antibody according to claim 1, and the protein (A) is linked to the heavy chain of the antibody on the C-terminal side or the N-terminal side of the heavy chain. 

(‘864 claims 16 and 36).  As such, the ‘864 claimed fusion protein includes protein (A) conjugated to an anti-human transferrin receptor antibody where the antibody is identical to the instantly claimed antibody with a heavy chain variable region comprising instant SEQ ID NO: 69 (note: ‘864’s SEQ ID NO: 65 is 100% identical to instant SEQ ID NO: 69) and with a light chain variable region comprising instant SEQ ID NO: 18 (note: ‘864’s SEQ ID NO: 18 is 100% identical to instant SEQ ID NO: 18).  ‘864 also claims where the protein (A) is linked, directly or via a linker, to the light or heavy chain on the C-terminal side or the N-terminal side of the light or heavy chain (See ‘864 claims 17, 20, and 37-38).  The linker is a peptide consisting of 1 to 50 amino acid residues (See ‘864 claims 21 and 39) where the linker is SEQ ID NO: 3 (note: ‘864’s SEQ ID NO: 3 is 100% identical instant SEQ ID NO: 3) (See ‘864 claims 22 and 40).  ‘864 also claims where the protein (A) is a protein originating from human (See ‘864 claim 23), where a human IgG Fc fusion or part thereof is introduced between the protein (A) and the antibody (See ‘864 claims 31-34), and a DNA fragment encoding the amino acid sequence of the fusion protein of claim 28 (See ‘864 claim 35).  Thus, the ‘864 claimed invention satisfies the instantly claimed antibody and linker components of the instantly claimed fusion protein as recited in instant claims 1, 7, 22, 27, 39-42, 48-49, 62-63, 65, and 96-97 (note: ‘864’s SEQ ID NO: 65 necessarily includes instant SEQ ID NO: 68 and  ‘864’s SEQ ID NO: 23 is 100% identical to instant SEQ ID NO: 23).
For instant claims 32, 60-62, and 65 with respect to where the antibody is a Fab antibody, although not claimed with respect to the fusion protein, ‘864 claims that the antibody is a Fab antibody (See ‘864 claim 4).  Thus, an ordinary skilled artisan would be motivated with a reasonable expectation of success to fuse protein (A) to a Fab antibody having a heavy chain variable amino acid sequence of instant SEQ ID NO: 69 and a light chain variable amino acid sequence of instant SEQ ID NO: 18 because anti-human transferrin antibodies were known to be Fab antibodies, F(ab’)2 antibodies or F(ab’) antibodies. 
For instant claims 45-46, although not claimed with respect to the fusion protein, ‘864 claims that the antibody has an affinity to both the extracellular region of human transferrin receptor and the extracellular region of monkey transferrin receptor (See ‘864 claim 8) and where the dissociation constant of its complex with the extracellular region of human transferrin receptor is not greater than 1 x 10-10 M, and the dissociation constant of its complex with the extracellular region of monkey transferrin receptor is not greater than 1 x 10-9 M (See ‘864 claim 9).  Given that the instantly claimed heavy and light chain antibody amino acid sequences including the CDRs are identical to that of the ‘864 claimed invention, the functional properties of the antibody would also necessarily be the same. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003).  Therefore, the ‘864 claimed invention satisfies the claim limitations as recited in instant claims 45-46.
	For instant claims 1, 43-44, 62, and 65, it is noted that the ‘864 claimed invention does not claim where protein (A) is human BDNF.  
	Friden teaches an antibody-neuropharmaceutical agent conjugate where the neuropharmaceutical agent can be human BDNF, NGF, and CNTF (See Friden specification, col. 3, lines 8-11 and 25-33) and where the antibody can be a monoclonal antibody that is reactive with a transferrin receptor present on a brain capillary endothelial cell (See Friden specification, col. 3, lines 66-67 to col. 4, line 1; col. 4, lines 32-36) thereby constituting an anti-human transferrin receptor antibody.  Therefore, an ordinary skilled artisan would be motivated to substitute human BDNF (i.e., necessarily having the amino acid sequence of instant SEQ ID NO: 51) as the protein (A) in the fusion protein of the ‘864 claimed invention with a reasonable expectation of success because BDNF was known to be fused to an anti-human transferrin monoclonal antibody.  
For instant claims 89-90, it is noted that the instantly claimed pharmaceutical composition only requires the fusion protein.  As such, since the ‘864 claimed invention claims the fusion protein in light of the Friden reference, the ‘864 fusion protein necessarily constitutes a pharmaceutical composition.  Moreover, although the ‘864 claimed invention does not expressly claim where the pharmaceutical composition treats a disease or a disorder by improving a function of BDNF that obtains benefits by exposure to BDNF such as HD, the Examiner would like to remind Applicants that the preamble recites a pharmaceutical composition, and while the use of a descriptive clause, i.e. “for treating…," when referring to the contemplated use (i.e. “intended use”) of a claimed compound is proper, it is not a limitation and thus of no significance in determining the patentability thereof over the prior art, please refer to In re Thomas (CCPA 1949) 178 F2d 412, 84 USPQ 132.  Therefore, the ‘864 claimed invention satisfies the claim limitations as recited in instant claims 89-90.
 For instant claims 91-95, although the ‘864 claimed invention does not claim the recited diseases and/or disorders it is unnecessary for ‘864 to claim these limitations because an intended use of the fusion protein does not state a condition that is material to patentability or provide a structural limitation that would further limit the claimed fusion protein.  The court has found that the determination of whether clauses such as “wherein” and “whereby" is a limitation in a claim is dependent on the specific facts of the case.  If the “wherein" or “whereby” clause limits a process claim where the clause gives meaning and purpose to the manipulative steps, it should be given patentable weight.  However, the court also found (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’”  In the instant case, the intended uses of the fusion protein gives little meaning and purpose to the structure of the claimed fusion protein.  Accordingly, claims 91-95 recite an intended result that does not render material to patentability.
Thus, the ‘864 claimed invention is patentably distinct from the instantly claimed invention. 

US Patent No. 11,111,308 B2
Sonoda et al. (I) claims:
22.	A fusion protein comprising an anti-human transferrin receptor antibody and a different protein (A), wherein the anti-human transferrin receptor antibody is the antibody according to claim 1, and the protein (A) is linked to the light chain of the antibody on the C-terminal side or the N-terminal side of the light chain.

	28.	A fusion protein of an anti-human transferrin receptor antibody and a different protein (A), wherein the anti-human transferrin receptor antibody is the antibody according to claim 1, and the protein (A) is linked to the heavy chain of the antibody on the C-terminal side or the N-terminal side of the heavy chain.

(‘308 claims 22 and 28).  As such, the ‘308 claimed fusion protein includes protein (A) conjugated to an anti-human transferrin receptor antibody where the antibody is identical to the instantly claimed antibody with a heavy chain variable region comprising instant SEQ ID NO: 69 (note: ‘308’s SEQ ID NO: 65 is 100% identical to instant SEQ ID NO: 69) and with a light chain variable region comprising instant SEQ ID NO: 18 (note: ‘308’s SEQ ID NO: 18 is 100% identical to instant SEQ ID NO: 18).  ‘308 also claims where the protein (A) is linked, directly or via a linker, to the light chain on the C-terminal side or the N-terminal side of the light or heavy chain (See ‘308 claims 23-24 and 29-30).  The linker is a peptide consisting of 1 to 50 amino acid residues (See ‘308 claims 25 and 31) where the linker is SEQ ID NO: 3 (note: ‘308’s SEQ ID NO: 3 is 100% identical instant SEQ ID NO: 3) (See ‘308 claims 26 and 32).  ‘308 also claims where the protein (A) is a protein originating from human (See ‘308 claim 33), where a human IgG Fc fusion or part thereof is introduced between the protein (A) and the antibody (See ‘308 claims 39-42), and a DNA fragment encoding the amino acid sequence of the fusion protein of claim 28 (See ‘308 claim 43).  Thus, the ‘308 claimed invention satisfies the instantly claimed antibody and linker components of the instantly claimed fusion protein as recited in instant claims 1-2, 7, 22, 27, 39-42, 48-49, 62-63, 65, and 96-97 (note: ‘308’s SEQ ID NO: 65 necessarily includes instant SEQ ID NO: 68 and  ‘308’s SEQ ID NO: 23 is 100% identical to instant SEQ ID NO: 23).
	For instant claims 32, 60-62, and 65 with respect to where the antibody is a Fab antibody, although not claimed with respect to the fusion protein, ‘308 claims that the antibody is a Fab antibody (See ‘308 claim 15).  Thus, an ordinary skilled artisan would be motivated with a reasonable expectation of success to fuse protein (A) to a Fab antibody having a heavy chain variable amino acid sequence of instant SEQ ID NO: 69 and a light chain variable amino acid sequence of instant SEQ ID NO: 18 because anti-human transferrin antibodies were known to be Fab antibodies, F(ab’)2 antibodies or F(ab’) antibodies. 
For instant claims 45-46, although not claimed with respect to the fusion protein, ‘308 claims that the antibody has an affinity to both the extracellular region of human transferrin receptor and the extracellular region of monkey transferrin receptor (See ‘308 claim 13) and where the dissociation constant of its complex with the extracellular region of human transferrin receptor is not greater than 1 x 10-10 M, and the dissociation constant of its complex with the extracellular region of monkey transferrin receptor is not greater than 1 x 10-9 M (See ‘308 claim 14).  Given that the instantly claimed heavy and light chain antibody amino acid sequences including the CDRs are identical to that of the ‘308 claimed invention, the functional properties of the antibody would also necessarily be the same. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003).  Therefore, the ‘308 claimed invention satisfies the claim limitations as recited in instant claims 45-46.
	For instant claims 1, 43-44, 62, and 65, it is noted that the ‘308 claimed invention does not claim where protein (A) is human BDNF.  
	Friden teaches an antibody-neuropharmaceutical agent conjugate where the neuropharmaceutical agent can be human BDNF, NGF, and CNTF (See Friden specification, col. 3, lines 8-11 and 25-33) and where the antibody can be a monoclonal antibody that is reactive with a transferrin receptor present on a brain capillary endothelial cell (See Friden specification, col. 3, lines 66-67 to col. 4, line 1; col. 4, lines 32-36) thereby constituting an anti-human transferrin receptor antibody.  Therefore, an ordinary skilled artisan would be motivated to substitute human BDNF (i.e., necessarily having the amino acid sequence of instant SEQ ID NO: 51) as the protein (A) in the fusion protein of the ‘308 claimed invention with a reasonable expectation of success because BDNF was known to be fused to an anti-human transferrin monoclonal antibody.  
For instant claims 89-90, it is noted that the instantly claimed pharmaceutical composition only requires the fusion protein.  As such, since the ‘308 claimed invention claims the fusion protein in light of the Friden reference, the ‘308 fusion protein necessarily constitutes a pharmaceutical composition.  Moreover, although the ‘308 claimed invention does not expressly claim where the pharmaceutical composition treats a disease or a disorder by improving a function of BDNF that obtains benefits by exposure to BDNF such as HD, the Examiner would like to remind Applicants that the preamble recites a pharmaceutical composition, and while the use of a descriptive clause, i.e. “for treating…," when referring to the contemplated use (i.e. “intended use”) of a claimed compound is proper, it is not a limitation and thus of no significance in determining the patentability thereof over the prior art, please refer to In re Thomas (CCPA 1949) 178 F2d 412, 84 USPQ 132.  Therefore, the ‘308 claimed invention satisfies the claim limitations as recited in instant claims 89-90.
For instant claims 91-95, although the ‘308 claimed invention does not claim the recited diseases and/or disorders it is unnecessary for ‘308 to claim these limitations because an intended use of the fusion protein does not state a condition that is material to patentability or provide a structural limitation that would further limit the claimed fusion protein.  The court has found that the determination of whether clauses such as “wherein” and “whereby" is a limitation in a claim is dependent on the specific facts of the case.  If the “wherein" or “whereby” clause limits a process claim where the clause gives meaning and purpose to the manipulative steps, it should be given patentable weight.  However, the court also found (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’”  In the instant case, the intended uses of the fusion protein gives little meaning and purpose to the structure of the claimed fusion protein.  Accordingly, claims 91-95 recite an intended result that does not render material to patentability.
Thus, the ‘308 claimed invention is patentably distinct from the instantly claimed invention. 

Claims 1, 7, 22, 27, 32, 39-46, 48-49, 60-63, 65, and 89-97 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-17, 20-23, 31-40 of copending Application No. 17/161,718 (Sonoda et al. (II), not yet published); and over claims of 114-124 of copending Application No. 17/321,772 (Sonoda et al. (III), US 2021/0269543 A1), each in view of Friden U.S. Patent No. 5,527,527 issued on June 18, 1996 (cited in the IDS received on 9/23/20).
US Application No. 17/161,718
Sonoda et al. (II) claims: 
16.	A fusion protein comprising an anti-human transferrin receptor antibody and a different protein (A), wherein the anti-human transferrin receptor antibody is the antibody according to claim 1, and the protein (A) is linked to the light chain of the antibody on the C-terminal side or the N-terminal side of the light chain. 

36.	A fusion protein of an anti-human transferrin receptor antibody and a different protein (A), wherein the anti-human transferrin receptor antibody is the antibody according to claim 1, and the protein (A) is linked to the heavy chain of the antibody on the C-terminal side or the N-terminal side of the heavy chain. 

(‘718 claims 16 and 36).  As such, the ‘718 claimed fusion protein includes protein (A) conjugated to an anti-human transferrin receptor antibody where the antibody is identical to the instantly claimed antibody with a heavy chain variable region comprising instant SEQ ID NO: 69 (note: ‘718’s SEQ ID NO: 65 is 100% identical to instant SEQ ID NO: 69) and with a light chain variable region comprising instant SEQ ID NO: 18 (note: ‘718’s SEQ ID NO: 18 is 100% identical to instant SEQ ID NO: 18).  ‘718 also claims where the protein (A) is linked, directly or via a linker, to the light or heavy chain on the C-terminal side or the N-terminal side of the light or heavy chain (See ‘718 claims 17, 20, and 37-38).  The linker is a peptide consisting of 1 to 50 amino acid residues (See ‘718 claims 21 and 39) where the linker is SEQ ID NO: 3 (note: ‘718’s SEQ ID NO: 3 is 100% identical instant SEQ ID NO: 3) (See ‘718 claims 22 and 40).  ‘864 also claims where the protein (A) is a protein originating from human (See ‘718 claim 23), where a human IgG Fc fusion or part thereof is introduced between the protein (A) and the antibody (See ‘718 claims 31-34), and a DNA fragment encoding the amino acid sequence of the fusion protein of claim 28 (See ‘718 claim 35).  Thus, the ‘718 claimed invention satisfies the instantly claimed antibody and linker components of the instantly claimed fusion protein as recited in instant claims 1-2, 7, 22, 27, 39-42, 48-49, 62-63, 65, and 96-97 (note: ‘718’s SEQ ID NO: 65 necessarily includes instant SEQ ID NO: 68 and  ‘718’s SEQ ID NO: 23 is 100% identical to instant SEQ ID NO: 23).
For instant claims 32, 60-62, and 65 with respect to where the antibody is a Fab antibody, although not claimed with respect to the fusion protein, ‘718 claims that the antibody is a Fab antibody (See ‘718 claim 4).  Thus, an ordinary skilled artisan would be motivated with a reasonable expectation of success to fuse protein (A) to a Fab antibody having a heavy chain variable amino acid sequence of instant SEQ ID NO: 69 and a light chain variable amino acid sequence of instant SEQ ID NO: 18 because anti-human transferrin antibodies were known to be Fab antibodies, F(ab’)2 antibodies or F(ab’) antibodies. 
For instant claims 45-46, although not claimed with respect to the fusion protein, ‘864 claims that the antibody has an affinity to both the extracellular region of human transferrin receptor and the extracellular region of monkey transferrin receptor (See ‘718 claim 8) and where the dissociation constant of its complex with the extracellular region of human transferrin receptor is not greater than 1 x 10-10 M, and the dissociation constant of its complex with the extracellular region of monkey transferrin receptor is not greater than 1 x 10-9 M (See ‘718 claim 9).  Given that the instantly claimed heavy and light chain antibody amino acid sequences including the CDRs are identical to that of the ‘718 claimed invention, the functional properties of the antibody would also necessarily be the same. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003).  Therefore, the ‘718 claimed invention satisfies the claim limitations as recited in instant claims 45-46.
	For instant claims 1, 43-44, 62, and 65, it is noted that the ‘718 claimed invention does not claim where protein (A) is human BDNF.  
	Friden teaches an antibody-neuropharmaceutical agent conjugate where the neuropharmaceutical agent can be human BDNF, NGF, and CNTF (See Friden specification, col. 3, lines 8-11 and 25-33) and where the antibody can be a monoclonal antibody that is reactive with a transferrin receptor present on a brain capillary endothelial cell (See Friden specification, col. 3, lines 66-67 to col. 4, line 1; col. 4, lines 32-36) thereby constituting an anti-human transferrin receptor antibody.  Therefore, an ordinary skilled artisan would be motivated to substitute human BDNF (i.e., necessarily having the amino acid sequence of instant SEQ ID NO: 51) as the protein (A) in the fusion protein of the ‘718 claimed invention with a reasonable expectation of success because BDNF was known to be fused to an anti-human transferrin monoclonal antibody.  
For instant claims 89-90, it is noted that the instantly claimed pharmaceutical composition only requires the fusion protein.  As such, since the ‘718 claimed invention claims the fusion protein in light of the Friden reference, the ‘718 fusion protein necessarily constitutes a pharmaceutical composition.  Moreover, although the ‘718 claimed invention does not expressly claim where the pharmaceutical composition treats a disease or a disorder by improving a function of BDNF that obtains benefits by exposure to BDNF such as HD, the Examiner would like to remind Applicants that the preamble recites a pharmaceutical composition, and while the use of a descriptive clause, i.e. “for treating…," when referring to the contemplated use (i.e. “intended use”) of a claimed compound is proper, it is not a limitation and thus of no significance in determining the patentability thereof over the prior art, please refer to In re Thomas (CCPA 1949) 178 F2d 412, 84 USPQ 132.  Therefore, the ‘718 claimed invention satisfies the claim limitations as recited in instant claims 89-90.
For instant claims 91-95, although the ‘718 claimed invention does not claim the recited diseases and/or disorders it is unnecessary for ‘718 to claim these limitations because an intended use of the fusion protein does not state a condition that is material to patentability or provide a structural limitation that would further limit the claimed fusion protein.  The court has found that the determination of whether clauses such as “wherein” and “whereby" is a limitation in a claim is dependent on the specific facts of the case.  If the “wherein" or “whereby” clause limits a process claim where the clause gives meaning and purpose to the manipulative steps, it should be given patentable weight.  However, the court also found (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’”  In the instant case, the intended uses of the fusion protein gives little meaning and purpose to the structure of the claimed fusion protein.  Accordingly, claims 91-95 recite an intended result that does not render material to patentability.
Thus, the ‘718 claimed invention is patentably distinct from the instantly claimed invention. 

US Application No. 17/321,772
Sonoda et al. (III) claims: 
114.	A pharmaceutical agent comprising a fusion protein, the fusion protein comprising an anti-human transferrin receptor antibody and a different protein (A), wherein the anti-human transferrin receptor antibody is the antibody according to claim 80, and wherein the protein (A) is linked to the light chain of the antibody on the C-terminal side or the N-terminal side thereof.

119.	A pharmaceutical agent comprising a fusion protein, the fusion protein comprising an anti-human transferrin receptor antibody and a different protein (A), wherein the anti-human transferrin receptor antibody is the antibody according to claim 80, and the protein (A) is linked to the heavy chain of the antibody on the C-terminal side or the N-terminal side thereof.

(‘772 claims 114 and 119).  As such, the ‘772 claimed fusion protein includes protein (A) conjugated to an anti-human transferrin receptor antibody where the antibody is identical to the instantly claimed antibody with a heavy chain variable region comprising instant SEQ ID NO: 69 (note: ‘772’s SEQ ID NO: 65 is 100% identical to instant SEQ ID NO: 69) and with a light chain variable region comprising instant SEQ ID NO: 18 (note: ‘772’s SEQ ID NO: 18 is 100% identical to instant SEQ ID NO: 18).  ‘772 also claims where the protein (A) is linked, directly or via a linker, to the light chain on the C-terminal side or the N-terminal side of the light or heavy chain (See ‘772 claims 115-116 and 120-121).  The linker is a peptide consisting of 1 to 50 amino acid residues (See ‘772 claims 117 and 122) where the linker is SEQ ID NO: 3 (note: ‘772’s SEQ ID NO: 3 is 100% identical instant SEQ ID NO: 3) (See ‘772 claims 118 and 123).  ‘772 also claims where the protein (A) is a protein originating from human (See ‘772 claim 124).  Thus, the ‘772 claimed invention satisfies the instantly claimed antibody and linker components of the instantly claimed fusion protein as recited in instant claims 1-2, 7, 22, 27, 39-42, 48-49, 62-63, 65, and 96-97 (note: ‘308’s SEQ ID NO: 65 necessarily includes instant SEQ ID NO: 68 and  ‘308’s SEQ ID NO: 23 is 100% identical to instant SEQ ID NO: 23).
	For instant claims 32, 60-62, and 65 with respect to where the antibody is a Fab antibody, although not claimed with respect to the fusion protein, ‘772 claims that the antibody is a Fab antibody (See ‘772 claim 113).  Thus, an ordinary skilled artisan would be motivated with a reasonable expectation of success to fuse protein (A) to a Fab antibody having a heavy chain variable amino acid sequence of instant SEQ ID NO: 69 and a light chain variable amino acid sequence of instant SEQ ID NO: 18 because anti-human transferrin antibodies were known to be Fab antibodies, F(ab’)2 antibodies or F(ab’) antibodies. 
For instant claims 45-46, although not claimed with respect to the fusion protein, ‘772 claims that the antibody has an affinity to both the extracellular region of human transferrin receptor and the extracellular region of monkey transferrin receptor (See ‘772 claim 111) and where the dissociation constant of its complex with the extracellular region of human transferrin receptor is not greater than 1 x 10-10 M, and the dissociation constant of its complex with the extracellular region of monkey transferrin receptor is not greater than 1 x 10-9 M (See ‘772 claim 112).  Given that the instantly claimed heavy and light chain antibody amino acid sequences including the CDRs are identical to that of the ‘772 claimed invention, the functional properties of the antibody would also necessarily be the same. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003).  Therefore, the ‘772 claimed invention satisfies the claim limitations as recited in instant claims 45-46.
	For instant claims 1, 43-44, 62, and 65, it is noted that the ‘772 claimed invention does not claim where protein (A) is human BDNF.  
	Friden teaches an antibody-neuropharmaceutical agent conjugate where the neuropharmaceutical agent can be human BDNF, NGF, and CNTF (See Friden specification, col. 3, lines 8-11 and 25-33) and where the antibody can be a monoclonal antibody that is reactive with a transferrin receptor present on a brain capillary endothelial cell (See Friden specification, col. 3, lines 66-67 to col. 4, line 1; col. 4, lines 32-36) thereby constituting an anti-human transferrin receptor antibody.  Therefore, an ordinary skilled artisan would be motivated to substitute human BDNF (i.e., necessarily having the amino acid sequence of instant SEQ ID NO: 51) as the protein (A) in the fusion protein of the ‘772 claimed invention with a reasonable expectation of success because BDNF was known to be fused to an anti-human transferrin monoclonal antibody.  
For instant claims 89-90, since the ‘772 claimed invention claims the fusion protein in light of the Friden reference, the ‘772 fusion protein necessarily constitutes a pharmaceutical composition.  Moreover, although the ‘772 claimed invention does not expressly claim where the pharmaceutical composition treats a disease or a disorder by improving a function of BDNF that obtains benefits by exposure to BDNF such as HD, the Examiner would like to remind Applicants that the preamble recites a pharmaceutical composition, and while the use of a descriptive clause, i.e. “for treating…," when referring to the contemplated use (i.e. “intended use”) of a claimed compound is proper, it is not a limitation and thus of no significance in determining the patentability thereof over the prior art, please refer to In re Thomas (CCPA 1949) 178 F2d 412, 84 USPQ 132.  Therefore, the ‘772 claimed invention satisfies the claim limitations as recited in instant claims 89-90.
For instant claims 91-95, although the ‘772 claimed invention does not claim the recited diseases and/or disorders it is unnecessary for ‘772 to claim these limitations because an intended use of the fusion protein does not state a condition that is material to patentability or provide a structural limitation that would further limit the claimed fusion protein.  The court has found that the determination of whether clauses such as “wherein” and “whereby" is a limitation in a claim is dependent on the specific facts of the case.  If the “wherein" or “whereby” clause limits a process claim where the clause gives meaning and purpose to the manipulative steps, it should be given patentable weight.  However, the court also found (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’”  In the instant case, the intended uses of the fusion protein gives little meaning and purpose to the structure of the claimed fusion protein.  Accordingly, claims 91-95 recite an intended result that does not render material to patentability.
Thus, the ‘772 claimed invention is patentably distinct from the instantly claimed invention. 

These are provisional nonstatutory double patenting rejections.

Applicants’ Arguments
	Regarding the rejections over the ‘864 and ‘308 patents, Applicants contend that the obviousness-type double patenting rejections should be withdrawn because (1) Friden does not specify that BDNF is human BDNF; (2) BDNF is described in Friden in parallel with other agents such as CD4 and superoxide dismutase; (3) the antibody in Friden is conjugated via a linker such as PEG; and (4) there is no neuro-pharmaceutical agent fused to the C- or N-terminus of the antibody (See Applicant’s Response received on 7/8/22 and 7/26/22, pg. 27).
	Regarding the rejections over the ‘718 and ‘772 co-pending applications, Applicants request these rejections be held in abeyance until such time that allowable subject matter is found in the claims of the present application  (See Applicant’s Response received on 7/8/22 and 7/26/22, pg. 27).

Response to Arguments
Regarding Applicant's arguments filed 7/8/22 and 7/26/22 regarding the rejections over the ‘864 and ‘308 patents have been fully considered but they are not persuasive for the following reasons. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., BDNF is human BDNF; the antibody is conjugated via a linker such as PEG; and there is no neuro-pharmaceutical agent fused to the C- or N-terminus of the antibody) are not recited in the rejected independent claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  It is noted that instant claim 1 does not encompass any restriction as to the type of BDNF, the type of linker used to fuse the BDNF and antibody, and the location of conjugation between BDNF and the antibody.  Plus, although Friden does not expressly teach that the BDNF is human BDNF, Friden teaches that the host to be treated include animals such as humans (See col. 3, lines 8-11).  Therefore, an ordinary skilled artisan would be motivated with a reasonable expectation of success to utilize human BDNF as the BDNF fused to the antibody.  
Moreover, it is noted that the ‘864 and ‘308 claimed inventions already encompass the linker location of conjugation between the neuro-pharmaceutical agent.  As such, it is unnecessary for the Friden reference to teach or suggest these limitations unless there is unexpected or critical results associated with these limitations.  Without evidence to suggest these limitations are critical to an unexpected result, an ordinary skilled artisan would be motivated to combine the references with a reasonable expectation of success.  
Accordingly, the rejections over the ‘864 and ‘308 patents are maintained as Applicants’ arguments are found unpersuasive. 

Regarding the rejections over the ‘718 and ‘772, Applicant's request to hold these double-patenting rejections in abeyance until Notification from the Examiner that claims pending in the present Application are deemed allowable is acknowledged.  As such, the double-patenting rejections are maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216. The examiner can normally be reached M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEA D' AMBROSIO/Primary Examiner, Art Unit 1654